UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the Quarterly Period Ended March 31, or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the Transition Period from to CAPITAL BANK CORPORATION (Exact name of registrant as specified in its charter) North Carolina 000-30062 56-2101930 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 333 Fayetteville Street, Suite Raleigh, North Carolina (Address of principal executive offices) (919) 645-6400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ As of May 6, 2008 there were 11,237,085 shares outstanding of the registrant’s common stock, no par value. CAPITAL BANK CORPORATION Form 10-Q for the Quarterly Period Ended March 31, 2008 INDEX PART I – FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2008 (Unaudited) and December 31, 2007 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2008 and 2007 (Unaudited) 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity for the Three Months Ended March 31, 2008 and 2007 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2008 and 2007 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II – OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits 30 Signatures - 2 - Index PART I – FINANCIAL INFORMATION Item 1.Financial Statements CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2008 and December 31, March 31, 2008 December 31, 2007 (Dollars in thousands except share data) (Unaudited) Assets Cash and due from banks: Interest earning $ 10,487 $ 7,815 Noninterest earning 32,661 32,347 Federal funds sold and short term investments 104 10 Total cash and cash equivalents 43,252 40,172 Investment securities– available for sale, at fair value 252,191 249,094 Investment securities– held to maturity, at amortized cost 5,895 10,022 Loans– net of unearned income and deferred fees 1,150,497 1,095,107 Allowance for loan losses (13,563 ) (13,571 ) Net loans 1,136,934 1,081,536 Premises and equipment, net 24,584 23,863 Bank-owned life insurance 21,702 21,589 Goodwill and deposit premium, net 63,087 63,345 Deferred income tax 5,010 5,829 Accrued interest receivable 6,961 7,789 Other assets 15,685 14,364 Total assets $ 1,575,301 $ 1,517,603 Liabilities Deposits: Demand, noninterest bearing $ 117,186 $ 114,780 Savings and interest bearing checking 175,718 151,698 Money market deposit accounts 199,829 229,560 Time deposits less than $100,000 381,824 370,416 Time deposits $100,000 and greater 276,340 232,244 Total deposits 1,150,897 1,098,698 Repurchase agreements and federal funds purchased 35,762 45,295 Borrowings 178,000 163,347 Subordinated debentures 30,930 30,930 Other liabilities 11,745 15,033 Total liabilities 1,407,334 1,353,303 Commitments and contingencies Shareholders’ Equity Common stock, no par value; 20,000,000 shares authorized; 11,237,085 and 11,169,777 shares issued and outstanding as of March 31, 2008 and December 31, 2007, respectively 136,845 136,154 Retained earnings 29,251 27,985 Accumulated other comprehensive income 1,871 161 Total shareholders’ equity 167,967 164,300 Total liabilities and shareholders’ equity $ 1,575,301 $ 1,517,603 The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - Index CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF
